DETAILED ACTION
Application 16/769694 “SOLID POLYMER ELECTROLYTE AND LITHIUM SECONDARY BATTTERY INCLUDING SAME”, is the national stage entry of a PCT application filed on 2/1/19 and claims priority from a foreign application filed on 2/9/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 6/4/20.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 10, drawn to a solid polymer electrolyte or battery containing the solid polymer electrolyte.
Group II, claim(s) 9, drawn to a method of making a solid polymer electrolyte.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common technical feature of claim 1 includes at most the solid polymer electrolyte of claim 1, which is a porous substrate comprised of inorganic fiber containing an ethylenically unsaturated group, a polymer network containing the recited methacrylate group based 3D structure and a lithium salt.  Such a technical feature is not found to make a contribution over the prior art at least because the ethylenically unsaturated group includes commonly used coupling agents (e.g. see Won-Kyung or Yamada below), the polymer compound includes commonly used binder polymers (see Won-Kyung below) and the use of a lithium salt for providing ionic conductivity is conventional (e.g. see Won-Kyung below).  Moreover, the use of fibers to improve strength is not a technical advance as this technique has been used in the art (see Won-Kyung below or Igawa-US 2018/0315551 or Himstedt-US 2018/0261816).  Thus, the common technical feature does not make a contribution of the art and the common technical feature is not a special technical feature.  

During a telephone conversation with Toyomi Ohara on 5/12/22 a provisional election was made without traverse to prosecute the invention of product, claims 1-8 and 10.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claim 9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

REJOINDER
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Won-Kyung (“Cross-linked Composite Gel Polymer Electrolyte…”; Scientific Reports volume 6, Article number: 26332 (2016)) and Yamada (WO 2015/053228).
Regarding claim 1-7 and 10, Won-Kyung teaches a solid polymer electrolyte (“gel polymer electrolyte, abstract) comprising: a porous substrate (“a highly porous and interconnected three-dimensional fibrous network structure”, page 4) comprising an inorganic material containing an ethylenically unsaturated group (“Surface modification of mesoporous SiO2 nanoparticles was carried out by using 3-methacryloxypropyltrimethoxysilane”; Synthesis of mesoporous… at page 8); a polymer compound coupled to the inorganic fiber and including a polymer network in which an oligomer containing a (meth)acrylate group is coupled in a three-dimensional structure (“The methacrylate-functionalized SiO2 (MA-SiO2) nanoparticles in the PAN membrane directly reacted with a gel electrolyte precursor containing tri(ethylene glycol) diacrylate [TEGDA]”, page 2); and a lithium salt (“lithium salt” abstract, “LiPF6”, Electrode preparation, page 8).  
As to claims 2, Won-Kyung teaches the ethylenically unsaturated group being methacryloxypropyltrimethoxysilane (page 8), which is a compound comprising at least one selected from the group consisting of a vinyl group, an acryloxy group and a methacryloxy group.  As to claims 3-5, Won-Kyung teaches the oligomer containing a methacrylate group being tri(ethylene glycol) diacrylate [TEGDA] (page 2), which is an oligomer containing an oxyalkylene group as in claim 3, and represented by Formula 1 of claim 4 or formula 1-1 of claim 5.  As to claim 7, Won-Kyung further teaches the porous substrate having a thickness of 40 microns (page 4, second paragraph), which lies within the claimed range of 1 to 200 microns.  As to claim 10, Won-Kyung further teaches the solid polymer electrolyte as a subcomponent of a lithium secondary battery (see abstract; see also “Electrode preparation and cell assembly” section of page 8).

Kung does not appear to teach the inorganic material being an inorganic fiber, or as to claim 6 wherein the fibers have a diameter of 0.01 to 10 microns.
In the battery art, Yamada teaches that a separator may be formed with inorganic fibers the inorganic material (“alumina fibers”, T004; “glass fibers”, T006, T009) as for the benefit of imparting shape stability (paragraph T004, T008).  Yamada further teaches the fibers having a diameter of preferably between 1 and 3 microns (paragraph T021).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize inorganic fiber as the inorganic material for the benefit of providing a structure with desirable shape stability as taught by Yamada.  Further, it would have been obvious to utilizes fibers having a diameter of size within the claimed range for the same benefit of imparting shape stability in view of Yamada.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Won-Kyung (“Cross-linked Composite Gel Polymer Electrolyte…”; Scientific Reports volume 6, Article number: 26332 (2016)), Yamada (WO 2015/053228) and Furutani (US 2013/0084494).
Regarding claim 8, Kung and Yamada remains as applied to claim 1.  Kung does not expressly teach wherein the porous substrate has a porosity of 10% to 80%.
In the battery art, Furutani teaches a porous separator substrate wherein porous substrate has a porosity of 10% to 70% for the benefit of balancing lithium-ion permeability and strength (paragraph [0081]).
It would have been obvious to a person having ordinary skill in the art to configure the solid polymer electrolyte to have a porosity of between 10 and 70% for the benefit of balancing lithium-ion permeability and strength as taught by Furutani.  The claimed range is found to be obvious since the prior art range lies within and is substantially coextensive with the claimed range. 


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Cui (US 2016/0164081) battery art teaching coupling agents comprising methacryloxy group.
Kim (US 2018/0212219) separator comprising acrylate group binder. 
Liu (US 2018/0248191) battery art teaching coupling agents comprising vinyl group.
Igawa (US 2018/0315551) separator comprising strength enhancing fibers.
Himstedt (US 2018/0261816) separator comprising strength enhancing fibers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723